We have gone over the record in the light of appellant's contention in his motion for rehearing, but *Page 570 
find ourselves unable to add anything to what was said in the original opinion. We are not inclined to agree with the contention that the testimony of the state witness who secreted himself in appellant's barn and from that point of observation saw the things which, if true as testified to by him, made out a case against the appellant, was inadmissible. We do not believe there was any violation of the so-called search and seizure law. The testimony was admissible.
The motion for rehearing will be overruled.
Overruled.